Citation Nr: 0639709	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  03-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an initial rating for a service connected 
left shoulder disability, to include bursitis, in excess 
of 10 percent from January 14, 2002.  

2.	Entitlement to an initial rating for a service connected 
left shoulder disability, to include bursitis, in excess 
of 20 percent, from April 13, 2006.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 




INTRODUCTION
 
The veteran served on active duty from December 1998 to 
October 1999.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for a left shoulder disability.  
The RO issued a notice of the decision in June 2001, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
January 2002.  Subsequently, in November 2002, the RO issued 
another decision, which confirmed and continued its previous 
denial of the veteran's left shoulder disability claim.  The 
RO provided a notice of this decision in November 2002 and in 
December 2002, the veteran submitted a timely NOD.  In 
February 2003 the RO issued yet another decision, this time 
granting service connection for bursitis, left shoulder, 
evaluating it at 10 percent, effective January 14, 2002, the 
date of the veteran's claim/NOD.  It also supplied a notice 
of the decision in February 2003.  The RO did not provide a 
Statement of the Case (SOC) at this time, but the veteran 
filed a substantive appeal in March 2003, (which the Board 
subsequently, in its May 2004 remand, construed as an NOD 
with the February 2003 decision).

The veteran initially requested a Travel Board hearing on 
this matter, but subsequently withdrew that request in 
October 2003.  On appeal in May 2004, the Board remanded the 
case, directing the RO to provide the required SOC with 
respect to the veteran's service connected left shoulder 
disability.  The RO thereafter issued an SOC in August 2005, 
and the veteran submitted a substantive appeal in October 
2005.  

On appeal again in December 2005, the Board remanded the case 
for further development, to include providing the veteran's 
accredited representative with the opportunity to present 
additional argument in support of the veteran's initial 
higher evaluation claim, acquiring any pertinent medical 
records and providing the veteran a VA examination to 
ascertain the current status of his service connected left 
shoulder disability.  In July 2006, the RO issued another 
decision, which increased the veteran's evaluation to 20 
percent, effective April 13, 2006, the date of the medical 
evidence that disclosed a worsening of his shoulder 
disability.  In August 2006, it issued a notice of this 
decision and a Supplemental Statement of the Case (SSOC), the 
latter of which was dated July 2006.  

The Board comments that the RO in its July 2006 SSOC 
neglected to include the pertinent laws, regulations and 
rating schedule provisions.  However, because it had provided 
these applicable provisions in a prior correspondence, 
namely, its August 2005 SOC, the Board finds that no 
prejudice to the veteran resulted from this defect.  
Additionally, the veteran, through his accredited 
representative, subsequently filed a statement in September 
2006, in which he made no mention of the July 2006 SSOC's 
defect.     

The Board finds that the RO complied with the December 2005 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	From January 14, 2002, the veteran's service connected 
left shoulder disability, to include bursitis, has been 
manifested by pain but not a reduced range of motion to 
shoulder level.

3.	From April 13, 2006, the veteran's service connected left 
shoulder disability, to include bursitis, has been 
manifested by pain on motion at 90 degrees flexion and 60 
degrees abduction but not by a limitation of motion to 25 
degrees from the side.




CONCLUSIONS OF LAW

1.	An initial rating for a service connected left shoulder 
disability, to include bursitis, in excess of 10 percent 
from January 14, 2002, is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5019, 5201 (2006).    

2.	An initial rating for a service connected left shoulder 
disability, to include bursitis, in excess of 20 percent, 
from April 13, 2006, is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5019, 5201 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The January 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service connected 
disability had increased in severity or worsened.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the January 2006 
letter.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against his claim for 
higher initial ratings renders moot any question about a 
different disability rating and effective date.  Moreover, 
the RO supplied notice of these two Dingess elements in its 
August 2006 notice of decision.          

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the June 
2001 RO decision that is the subject of this appeal in its 
January 2006 letter.  Notwithstanding this belated notice, 
the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the July 2006 
SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive the opportunity to partake in a VA examination in 
June 2006, an examination for which he did not appear.  The 
June 2006 examiner, however, reviewed the claims file, to 
include treatment reports as recent as April 2006, and 
provided his assessment of the current status of the 
veteran's left shoulder disability.  The Board thus finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Specifically, with respect to shoulder disabilities, to 
include bursitis, 38 C.F.R § 4.71a, Diagnostic Codes 5019 
(bursitis) and 5201 (limitation of motion of the arm) set 
forth relevant rating criteria.  38 C.F.R § 4.71a, Diagnostic 
Codes 5019, 5201 & Plate I (2006).  Pertinent to the instant 
case, normal ranges of upper extremity motion are defined by 
VA regulation as follows: forward elevation (flexion) from 
zero to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5019, bursitis will be rated on 
limitation of motion of the affected area as arthritis, 
degenerative pursuant to Diagnostic Code 5003.  Diagnostic 
Code 5003, in turn, provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (in the instant 
case, Diagnostic Code 5201).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.   38 C.F.R § 4.71a, Diagnostic Code 5003.

Pursuant to Diagnostic Code 5201, limitation of motion of the 
arm at shoulder level will produce a 20 percent evaluation 
for both the major and minor arms, while limitation of motion 
midway between the side and shoulder level will generate 
respective ratings of 30 percent (major) and 20 percent 
(minor).  Arm limitation of motion to 25 degrees from the 
side will yield ratings of 40 percent (major arm) and 30 
percent (minor arm).  This Code does not contain a 10 percent 
evaluation for any impairment of the major or minor arm or 
shoulder.  See 38 C.F.R § 4.71a, Diagnostic Code 5201.           

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

In the instant case, the veteran has challenged the initial 
disability rating for his left shoulder disability, seeking 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it as being too low.   
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating).  In such a case, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" rating.  Id., at 
126.  The Board further notes that the rule that "the 
present level of disability is of primary importance," does 
not apply to a Fenderson appeal.  Id. (recognizing that this 
rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Additionally, 
"[w]hen after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the [veteran]."  38 C.F.R. § 4.3.  "Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III. Analysis

a. Factual Background
A January 2002 VA medical note indicates that the veteran had 
some discomfort with range of motion in the left shoulder, 
with burning in the left arm.  A February 2002 X-ray of the 
left shoulder disclosed normal results, with no bone or joint 
abnormality, but the veteran continued to complain of pain.  
A June 2002 VA medical note conveyed the veteran's complaint 
of persistent left shoulder discomfort.  

In a March 2003 correspondence, the veteran stated that he 
had limited motion in his left shoulder and that this 
disability caused a marked interference with employment and 
frequent hospitalizations.  A March 2003 affidavit by his 
roommate conveys his impression of the veteran's worsening 
disabilities, which caused the veteran to work less in 
physically demanding jobs.    
   
March 2003 VA medical notes relay the veteran's complaints 
about left shoulder pain and an April 2003 letter by the 
veteran reiterated these pain symptoms.  In addition, the 
veteran conveyed that his left shoulder pain hindered his 
ability to work as a waiter and caused sleep disruptions.

A May 2003 VA medical report noted the veteran's left 
shoulder pain for four years, with burning and tingling in 
the left hand and arm.  The right-hand dominant veteran 
denied a history of any significant injury to the left 
shoulder, and the May 2003 clinician noted his past medical 
history of bursitis/tendonitis of the left shoulder.  On 
physical examination, the veteran displayed abduction and 
flexion to 140 degrees, with some weakness in the 
supraspinatus and infraspinatus muscles.  The veteran 
exhibited good internal and external rotation and he was able 
to place his hand behind his head without difficulty.  He 
could reach approximately four inches above the waistline at 
mid-back without difficulty, although he had some crepitus in 
the shoulder with range of motion.  X-rays showed a normal 
shoulder.  Based on these data, the May 2003 VA examiner 
assessed the veteran as having bursitis/tendonitis of the 
shoulder, but ruled out tardy ulnar nerve and rotator cuff 
tear.  A May 2003 MRI of the left shoulder revealed normal 
results.   

A May 2003 VA physical therapist's report indicated that the 
veteran had a full active range of motion of the bilateral 
shoulders, with a painful arc in the left shoulder.  The 
physical therapist noted diminished sensation in general in 
the left upper extremity as compared with the right with 
light touch.  A straight arm test was negative and positive 
impingement on the left.  The veteran had pain at the distal 
insertion of the left supraspinatus tendon.  The therapist 
assessed the veteran as having supraspinatus tendonitis, left 
upper extremity.  

Later in May 2003, the same physical therapist reassessed the 
veteran's left shoulder, where the veteran conveyed that his 
shoulder symptoms had remained unchanged, despite therapeutic 
exercises, which provided only temporary relief.  He stated 
that his discomfort was always present and constantly 
remained at a 10/10.  On physical examination, the veteran 
displayed bilateral full range of motion of the shoulders, 
without evidence of painful arc and a manual muscle test 
(MMT) of 5/5 bilaterally.  His symptoms of impingement at the 
distal insertion of the supraspinatus appeared to have 
resolved, but the veteran complained of pain in the posterior 
aspect of the left shoulder.  His sensation remained 
diminished in the left upper extremity, as subjectively 
reported by the veteran.  Based on these data, the physical 
therapist assessed the veteran as having improved 
supraspinatus tendonitis symptoms in the left shoulder, but 
altered sensation was unchanged.  The veteran discharged from 
physical therapy at this time.  

An October 2003 VA report indicates that the veteran 
continued to experience burning and tingling in the left arm 
and hand in addition to having left shoulder pain.   

A January 2005 private medical report by Dr. P.C.N., a 
neurologist, indicates that the veteran, a right-handed 
individual, consulted with him in regards to pain in the left 
arm and shoulder.  The veteran stated that he experienced 
numbness and a burning sensation in the left arm, which 
resulted in his inability to continue work as a waiter.  He 
further conveyed that his symptoms had worsened over time and 
that he had decreased use of the left arm, with progressive 
weakness in the upper left extremity.  

A physical examination by Dr. P.C.N. revealed inward rotation 
of the left shoulder with some impingement and inability to 
raise the shoulder completely over the head without pain.  He 
perceived weakness in the supraspinatus and infraspinatus 
with mild scalloping, in addition to some deltoid weakness 
(4+/5), and otherwise normal strength and muscle tone in 
other muscles of the arms.  Deep tendon reflexes were normal 
and symmetric, without Babinski's and the veteran had normal 
sensory perception and coordination in the arms.  

Based on these data, Dr. P.C.N. concluded that the veteran 
demonstrated proximal shoulder weakness and mild muscle loss 
in the deltoid, supraspinatus and infraspinatus, despite the 
generally nonfocal examination characterized by normal 
reflexes, sensation, and distal strength.  Dr. P.C.N. further 
stated that the veteran has some limitation with full 
extension of the left arm above the head, and opined that he 
might have a rotator cuff abnormality or other impingement 
syndrome.  He recommended X-rays and some pain medications.

The veteran submitted a statement in February 2005, wherein 
he described worsening left shoulder pain.  He also stated 
that his left shoulder disability prevented him from 
performing recreational activities, such as swimming, biking 
and playing basketball, and caused him to leave his 
profession as a waiter.  Also in February 2005, the veteran's 
roommate, M.A., submitted a letter attesting to the pain 
experienced by the veteran as a result of his left shoulder 
disability.  

In an April 2005 VA medical note, the veteran related 
continued discomfort in the left shoulder.  The clinician 
observed that the veteran's left arm abduction was somewhat 
restricted due to pain.  X-rays of the shoulder were 
unremarkable

A June 2005 VA record disclosed the veteran's continued 
complaints of left shoulder pain, especially in the 
subscapular region, although he continued to lift weights and 
engage in aerobic activities.  A physical examination 
revealed that the neck against resistance to the left side 
caused no pain, although the left shoulder had tenderness at 
acromion with palpation.  The veteran had full flexion of 
zero to 180 degrees and extension of zero to 45 degrees.  He 
had pain with external rotation zero to 90 degrees and 
internal rotation of zero to 90 degrees.  He could reach 
behind his back to T-8 without pain and he displayed 
supraspinatus strength of 5/5.  The clinician assessed the 
veteran as having left shoulder bursitis/tendonitis.  He also 
gave the veteran an injection of various medications with 
instructions on home exercise techniques.  

An April 2005 VA X-ray report disclosed no significant 
abnormality and the visualized bones and joints appeared 
normal, without fracture, distortion, sclerotic or lytic 
lesion.  No soft tissue abnormality or calcification was 
detected.   

An August 2005 VA medical report indicates that the veteran 
had an active range of motion in the shoulders within normal 
limits bilaterally.  During his manual muscle tests (MMTs), 
he displayed 5/5 strength in the shoulders.  The VA examiner 
reinforced the previous issued home exercises.    

In his October 2005 correspondence, the veteran stated that 
he had greater weakness in his left side than in the right, 
and that any weight caused pain.  He indicated that he 
presently was attending school and that he no longer could 
function in his previous profession as a waiter because of 
his shoulder.  

In February 2006, the veteran indicated that he had no 
further evidence to provide in support of his claim.

A June 2006 VA medical note indicates that the veteran failed 
to appear for his scheduled VA examination.  Notwithstanding 
this fact, the VA examiner reviewed the veteran's claims file 
in its entirety, to include recent treatment records, and 
highlighted VA treatment records from May 2003, June 2005, 
April 2006 and May 2006.  

The June 2006 examiner discussed how the April 2006 VA 
medical report indicated that the veteran continued to have 
left shoulder pain and that lifting caused pain, primarily in 
the posterior of the shoulder.  The VA examiner observed pain 
on flexion above 90 degrees and abduction past 60 degrees.  
The veteran had no AC joint tenderness, but did have 
tenderness over the proximal bicepts/icipical groove.  

A follow-up April 2006 VA record stated that the veteran had 
difficulty carrying objects with the left arm due to left 
shoulder discomfort and that he had discomfort while 
sleeping.  He continued to play soccer.  A May 2006 MRI of 
the veteran's left shoulder produced an essentially normal 
exam and only minor abnormality, with intact and normally 
aligned bony structures.  The glenohumeral joint was normal 
width and glenoid labra appeared intact.  The MRI disclosed 
no spurring in the AC joint and the rotator cuff tendon 
likewise appeared to be intact.  The clinician observed 
almost no fluid in the subacromial or subdeltoid bursa 
regions and the bicepts tendon was intact.    

Based on his review of the claims file, to include the May 
2003, June 2005, April 2006 and May 2006 VA examination 
reports, the June 2006 VA examiner concluded that the 
veteran's diagnosis remained chronic left shoulder 
bursitis/tendonitis, without impingement or rotator cuff 
tear.  He further observed that the current treatment reports 
made no mention of inhibition of occupational duties and the 
veteran could lift weights and play soccer.   

b. Discussion 
The Board determines that the evidence preponderates against 
the veteran's claim for initial rating in excess of 10 
percent from January 14, 2002.  The medical and testimonial 
evidence of record from January 2002 through April 2003 
reveals that the veteran complained of discomfort and left 
shoulder pain, and in May 2003, a VA medical report indicated 
that the veteran displayed a mildly limited range of motion 
of the arm with abduction and flexion to 140 degrees with 
some weakness, despite the fact that X-rays and an MRI taken 
during that time disclosed normal results.  Although the 
veteran appeared objectively to have improved by exhibiting a 
full range of motion of the shoulders without evidence of a 
painful arc in late May 2003, he maintained that his pain 
symptoms persisted.  October 2003 and January 2005 medical 
reports confirmed these subjective reports of pain and left 
shoulder weakness, and the veteran again displayed somewhat 
restricted abduction by April 2005.  In June 2005, the 
veteran exhibited a full range of motion with flexion to 180 
degrees and extension to 45 degrees, but had pain with 
external and internal rotation to 90 degrees.  The veteran 
had an active range of motion within normal limits as of 
August 2005, but continued to complain of left shoulder pain 
in October 2005.  In view of this evidence, which clearly 
shows consistent complaints of pain and weakness but not 
limitation of motion of the minor arm or shoulder at shoulder 
level, as would warrant a 20 percent evaluation, the Board 
concludes that a rating exceeding 10 percent during this time 
period is not warranted; the evidence of record is more 
consistent with a 10 percent rating pursuant to Diagnostic 
Codes 5019 and 5003.  

As for the veteran's claim for a rating in excess of 20 
percent from April 13, 2006, the Board concludes that the 
evidence preponderates against such a higher evaluation.  
Specifically, as noted by the June 2006 VA examiner, the 
veteran displayed pain on flexion above 90 degrees and 
abduction past 60 degrees as of April 2006.  Such a 
limitation is most consistent with the 20 percent rating 
under Diagnostic Code 5201, which governs limitation of 
motion of the arm to a level midway between the side and 
shoulder.  The veteran's restricted range of motion due to 
pain does not satisfy the criteria for the next higher rating 
of 30 percent for the minor arm or shoulder under Diagnostic 
Code 5201, as the medical evidence of record does not show 
limited motion to only 25 degrees from the side.  
Accordingly, the Board denies the veteran's claim.       

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service connected left 
shoulder disability has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused marked interference with employment.  
Despite the veteran's and his roommate's statements that the 
veteran's left shoulder disability hindered his ability to 
work, as noted by the June 2006 VA examiner, none of the 
veteran's medical reports indicated that this disability 
inhibited his occupational duties and these reports 
unambiguously document that the veteran has continued with 
such physical activities as weight-lifting and playing 
soccer.  Thus, in the absence of such factors, the criteria 
for submission for assignment of an extraschedular rating for 
his left shoulder disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



IV. Conclusion 
For the reasons stated above, the Board finds that initial 
higher ratings are not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

An initial rating for a service connected left shoulder 
disability, to include bursitis, in excess of 10 percent 
from January 14, 2002, is denied.  

An initial rating for a service connected left shoulder 
disability, to include bursitis, in excess of 20 percent, 
from April 13, 2006, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


